          Case 1:18-cr-00779-ER Document 80 Filed 06/10/20 Page 1 of 1




                               GEORGE Robert Goltzer
                                    152 West 57th Street
                                         8th Floor
                                    New York, NY 10019

Ying Stafford                                                             Tel. 212/608-1260
Associate Counsel                                                         Cell 917/553-6704
                                                                          Fax 1646/430-8944
                                                                          grgoltzer@gmail.com
                                      June 10, 2020

Hon. Edgardo Ramos
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007
Via ECF

                                      Re: United States v. Kevin Cruz
                                            18 Cr. 779 (ER)

Dear Judge Ramos:

       Please accept this letter as an application, with consent of Assistant U.S. Attorney Andrew
Chan, to continue the sentence of Mr. Cruz, currently scheduled for June 30, 2020, to any date after
September 9, 2020, convenient to the Court. The current restrictions on movement and court
appearances, will likely be in effect on June 30, and we will not be able to appear in person.

      If this application is agreeable, may I impose upon Your Honor to “so order” this letter.
Thank you for your consideration. I remain

                                      Respectfully,
                                      s/GRGoltzer
                                      George Robert Goltzer

cc: All parties via ECF



The June 30, 2020 sentencing is adjourned to September 15, 2020 at 11:00 AM.

SO ORDERED.


                                                        6/10/2020
